AO 245B (Rev. 02/08/20 19) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 ofl   f   0
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November I, 1987)


                       Artemio Santoya-Ruiz                                      Case Number: 2: 19-mj-8659

                                                                                 Federal Defenders
                                                                                 Defendant's Attorney


REGISTRATION NO. 81743198                                                                                          F~l.ED
THE DEFENDANT:                                                                                                         MAR 11 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ----~~------------------~---t========~~-
 0 was found guilty to count(s)                                                                              CLEH. K   us''·   :'TRICJ   c6~   \- ·
      afterapleaofnotguilty.                                                     ~~" ~· ~· ::: ~ ~ne
      Accordingly, the defendant is adjudged guilty of such count(s), which mvolve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                     1

 0 The defendant has been found not guilty on count(s)
                                                                           --------------------------------------
 0 Count(s) ----------------------dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:

                                0 TIME SERVED                               ~   __-:=_s_C_~_:_____ days

  ~   Assessment: $10 WAIVED ~ Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, March 11, 2019
                                                                          Date of Imposition of Sentence



                                                                          ~~
                                                                           RUTH~
                                                                          HOORABLE             EiMONTENEGRO
                                                                          UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                            2: 19-mj-8659
